Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000378
                                                      30-OCT-2012
                                                      10:54 AM


                        NO. SCWC-11-0000378

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

       WILLIAM A. KEENER, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (ICA NO. CAAP-11-0000378; CR. NO. 09-1-2033)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
           (By: Recktenwald, C.J., Nakayama, Acoba,
                   McKenna, and Pollack, JJ.)

          The Application for Writ of Certiorari filed on

September 19, 2012 by Petitioner/Defendant-Appellant William A.

Keener is hereby rejected.

          DATED:   Honolulu, Hawai#i, October 30, 2012.

Taryn R. Tomasa,                 /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama
Sonja P. McCullen,
for respondent                   /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack